On Petition eor a Rehearing.
Woods, J.
It is insisted that we were mistaken in holding' that the appellants had not saved their exception to the closing argument of the State’s attorney.
The portion of our opinion which is complained of does not proceed on the theory, nor contain the statement, that an exception was not taken. We did and do say that the grounds of objection were not indicated to the circuit court-*341at the time the exception was taken. That there may be no mistake of onr meaning, we give at length so much of the record as is claimed to be relevant. On this subject the bill of exceptions shows that, in making the closing argument, the counsel for the State, “in a very forcible manner, said: ‘When Morrison and Michaels were arrested, at Hillsborough, they did not make any explanation. They had no explanation to make. They knew they had stolen Taylor’s wheat, and they have trumped up their defence since they were arrested. We have shown that James Morrison is a very bad man, or man of bad moral character, and he has not produced one witness to prove he is a man of good character. The most powerful defence a man can make is to show he is a man of good character. There is not a man on earth that will swear James Morrison is a man of good morals, and it leaves it a conclusive circumstance to prove that he stole the wheat. He is a bad man and a liar ; his evidence is worth nothing, and you are not justified in placing any reliance upon it; and it is conclusively proven and virtually admitted that James Morrison is a bad man, and a man of bad moral character. This is a circumstance, with the other circumstances'of'the case, you have to consider whether the defendants are. guilty or not.’ The defendants then each objected to the argument, because it was not fair or legitimate, and because the defendants had not put their character for morality or honesty in issue, and because counsel had no right to argue that it was a circumstance to prove guilt, Tut the court overruled the objection, to which ruling the •defendants each excepted, and the court then said to the ¡speaker, ‘Go on with your argument,’ and then to counsel for defendants, ‘I don’t want any more interruptions of counsel while speaking,’ to which the defendants each then excepted. The counsel for the State then, in a vehement manner, said: ‘They are bad men; they took the wheat; we have proved their moral characters are bad; they are *342men of bad character, and that is a fact yon can consider to-prove their guilt. Thej'- left home before daylight; they took wheat to Hillsborough when they could have got more at Crawfordsville, and the fact that they are bad men, and men of bad character, proves they stole the wheat. They did not try to rebut the circumstance that they are men of bad characters. Morrison is a confessed bad man, because he did not try to prove he was a man of good character,, and that is a powerful circumstance to prove his guilt. There has no one but their nieces testified they took the-, wheat from home, and they had the most powerful inducement in the world to swear falsely. I don’t want to say anything about the poor, frail women, but you all know the-power a man exercises over a woman, and a frail woman, in-the hands of a bad man, is like clay in the hands of a potter, and Morrison is a confessed bad man, a man of bad moral character. If he had not been a man of bad moral character, he could have brought witnesses to establish his: character, and it would have been the most powerful defencehe could make. You have a right to take into consideration that they are of bad character. A liar might tell the truth,, but it is not likely that a bad man would tell the truth. A. good man would hardly tell the truth, where he was guilty of a crime. His testimony would be warped, and a bad1 man would not tell the truth at all, where it was not to his-interest to do so.’ To all of which the defendants each excepted at the time, although the court told them to keep still.
“And be it further remembered, that when said Kennedy quit speaking the counsel told the court that, as the counsel for the State had not made the point that they relied upon the fact of having tried to show that defendants were men. of bad moral character, to prove their guilt; it was a new proposition laid down by Mr. Kennedy, and he claimed the right to answer the point; that -it was unfair and was. calculated to injure the defence of the defendants; that *343they had not put their character for morality in issue, and counsel had no right to insist it was a circumstance to prove their guilt, and they wanted to answer, but the court said, ‘The argument will quit right here,’ to all of which the defendants at the time excepted.”
The reasons for this exception to the refusal of the court to allow a reply to the closing argument for the State are sufficiently stated, but nevertheless the exception presents no question, because, as was stated in the principal opinion, it was not made a cause for the motion for a new trial, and because the bill of exceptions does not show that the alleged new point or argument was in fact new.
But counsel now contend, if we do not misunderstand their brief, that the reasons given in support of their motion for leave to close the argument, ought to be regarded as a proper statement of their grounds of objection in connection with their exception to the speech itself. This is not permissible. The reasons for each objection or exception must be specified at the time, and with reference to the end then sought to be attained. Whether the speech was in itself objectionable, because it went beyond the evidence, is one thing, and whether it embraced points not disclosed in the opening, is another thing.
But if this rule were relaxed, and the appellants were allowed the benefit of all that is claimed for them, it would still be true that the specific matter now complained of, namely, that the attorney of the State “argued” that both defendants were men of bad character, when the evidence in that respect was confined to the character of one of them, was not made the ground of objection on the trial, nor indeed in the first instance in this court.
If, however, the question were in the record, it would not necessarily follow that the judgment should be reversed. If, for every transgression of the prosecuting attorney beyond the bounds of logical or strictly legal argument, the *344defendant could claim a new trial, few verdicts could stand, and the administration of criminal justice would become impracticable. The proper course, ordinarily, is for the defendant, by his counsel, to move the court to restrain the attorney for the State from transgressing; and, if something has already been said to the defendant’s probable injury, to move to have it retracted by the speaker or corrected by the court.
When improper evidence has been permitted to go to the jury, the court may withdraw it, and so correct the error; and if the impression of sworn testimony may be so removed, and such is the theory practiced upon, it would be unreasonable to say that an improper speech of the prosecuting attorney could not be withdrawn or corrected in the same way. There must be some reliance upon the good sense and fair-mindedness of juries. In this case, the court gave appropriate instructions in reference to the rules of evidence and the proof necessary to convict, and, at the instance of the defendants, gave a special instruction to the effect that the law presumed each defendant to be a man of good character, and that he wás honest, and would not steal as charged.
It is the unquestionable right of counsel for a defendant, to interrupt an improper argument which is being made against him, for the purpose of stating his objections, and moving the court to take proper action; and, if such ixxtemxption is made considerately and in proper temper, the court has no right to rebuke the counsel therefor, nor to forbid a repetition of the interruption. Whose the fault was for the somewhat unseemly part of the record made ixx this case, we are xxot required to decide. So long as the record is not full axid specific in reference to the facts, the presumptions are in favor of the court.
Petition overruled, with costs.